Citation Nr: 1218065	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, claimed as heart palpitations. 

2.  Entitlement to service connection for hepatitis B and any residuals thereof. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to December 1998. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In her March 2009 Substantive Appeal (VA Form 9) the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in November 2010 the Veteran withdrew her request for a hearing through her representative.  Accordingly, the Veteran's request has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 

The Veteran's case was previously before the Board in January 2012, on which occasion the Board remanded the claims currently at issue to allow the Appeals Management Center (AMC) to further assist the Veteran with their development.  The requested development has been completed with regard to the claim of entitlement to service connection for a cardiac disorder and no further action is necessary to comply with the Board's remand directives on that issue.  Stegall v. West, 11 Vet. App. 268 (1998).

However, the issue of entitlement to service connection for hepatitis B and any residuals thereof requires further development.  Accordingly, it is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a cardiac disorder that was acquired in, is related to, or was aggravated by his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cardiac disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by a letter from the RO to the Veteran dated December 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced her in the adjudication of her appeal.  

The Veteran has been afforded a VA examination during the pendency of her appeal.  The report from that examination reflects that the examiner reviewed the Veteran's medical records, recorded her current complaints, conducted an appropriate physical examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a cardiac disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain diseases, including heart disorders, may be established based on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. § 3.309.  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran first claimed entitlement to service connection for a cardiac disorder, claimed as heart palpitations, in November 2007.  In a March 2008 rating decision the RO denied entitlement to service connection for heart palpitations.  The Veteran submitted a Notice of Disagreement (NOD) in August 2008, asserting entitlement to service connection for a heart condition.  In February 2009 the RO issued a Statement of the Case (SOC), and the Veteran filed a Substantive Appeal (VA Form 9) in March 2009.  The Veteran's claim first came before the Board in January 2012, on which occasion it was remanded for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives on that issue.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The relevant evidence of record in this case includes service treatment records, private treatment records, VA treatment records and a VA examination report.  The Veteran's service treatment records show that she was treated for complaints of episodic heart palpitations on several occasions in service and that she reported palpitations on her separation examination.  A September 1998 ECG was entirely normal and a cardiology consult from October 1998 showed a history of palpitations that were asymptomatic.  There was no diagnosis of any heart disorder.  

Post-service treatment records, including records from 2008, also show reports of palpitations.  Evaluation did not reveal any arrhythmias and the treating provider stated that the Veteran's palpitations were most likely due to anxiety. 

Based on this evidence the Veteran was afforded a VA examination in support of her claim.  During the examination, which was performed in February 2012, the Veteran asserted that she experienced and was treated for palpitations several times during service.  She stated that she rarely has palpitations anymore, but did complain of intermittent chest pain related to her gastroesophageal reflux disease.  The examiner reviewed the claims file, noting two in-service electrocardiograms.  He noted that these showed sinus brachycardia, but were otherwise normal.  The examiner also noted post-service records showing reports of palpitations and several electrocardiograms.  He noted that one of the Veteran's electrocardiograms, from August 2009, showed atrial fibrillation with a controlled ventricular response.  Physical examination did not reveal any evidence heart failure.  An electrocardiogram was performed and demonstrated sinus rhythm at a rate of 62.  Echocardiogram showed normal left ventricular size and function with an ejection fraction of 60 to 65 percent.  There was no significant valvular heart disease.  The examiner stated that he could not find any evidence of any significant cardiac disease during the Veteran's period of service,  noting that in-service electrocardiograms did not show an arrhythmia.  He noted that there was an isolated episode of atrial fibrillation in 2008, but that this was after the Veteran became significantly ill with lymphoma.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a cardiac disorder is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claim fails with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that the February 2012 VA examination report indicates that the Veteran does not have any significant cardiac disease.  

The Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to her through her senses, such as experiencing palpitations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder affecting her heart.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran does not have a cardiac disorder.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has a cardiac disorder.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a cardiac disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for a cardiac disorder is denied. 


REMAND

As noted above, the Veteran has claimed entitlement to service connection for hepatitis B and any residuals thereof.  Unfortunately, a remand is again required on that issue.  Although the Board sincerely regrets the additional delay, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA examination to determine whether she currently has hepatitis B or any residuals thereof in January 2012.  During that examination, the Veteran described evidently reported right upper quadrant pain attributable to chronic or infectious liver disease.  The examiner noted that it was difficult to determine if the Veteran had been infected with hepatitis B during service.  The examiner stated that the Veteran any liver disease did not impact the Veteran's ability to work and did not result in any limitations on her physical activity.  Unfortunately, the examiner did not provide responses to the questions posed in the January 2012 remand.  Specifically, the examiner failed to state whether or not the Veteran currently has hepatitis B or any residuals related to hepatitis B.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The extent to which the Veteran may have hepatitis B or any residuals thereto is still unclear.  As such, the RO/AMC should seek to obtain an addendum to the January 2012 examination report as to any presence of hepatitis B or any residuals thereto.  An accompanying rationale must be obtained. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims folder to the examiner who considered the matter and examined the Veteran in January 2012 to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hepatitis B or any residuals related to hepatitis B.  If the examiner determines that the Veteran does have hepatitis B of any residuals related to hepatitis B he/she must clearly enumerate the nature and extent of each of those residuals.  The claims folder should be made available to and be reviewed by the examiner and a rationale for the opinion offered must be included in the report provided.  

If the examiner determines that additional physical examination of the Veteran is required and/or the examiner is not available and another medical professional cannot render the requested opinion based upon the evidence of record, an examination should be scheduled. 

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


